BY ORDER OF
THE COURT:
In accordance with the January 28, 2004, Mandate and instructions of the Florida Supreme Court by Opinion filed January 8, 2004, it is
ORDERED that the prior opinion of this Court rendered in the above-styled cause is withdrawn. Moreover, the Petition For Writ Of Certiorari, filed April 25, 2002, is reinstated in this Court. Moreover, it is
ORDERED that Respondent shall file with this Court and show cause, within twenty days from the date hereof, why the Petition For Writ Of Certiorari should not be granted. Petitioner may reply, within ten days from the service of such response.